Citation Nr: 1824795	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  12-31 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for premature ventricular contraction (claimed as atherosclerosis), to include as secondary to the service-connected type II diabetes mellitus. 

2.  Entitlement to service connection for neurocognitive disorder (claimed as residuals of stroke), to include as secondary to the service-connected type II diabetes mellitus. 

3.  Entitlement to service connection for a sleep disorder, to include as secondary to the service-connected type II diabetes and the service-connected posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to January 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2013, the Veteran testified at a hearing held at the RO before the undersigned.  A transcript of the proceedings has been associated with the record.

In September 2016, the Board remanded the appeal to outstanding treatment records and to afford the Veteran with VA examinations to determine the nature and etiology of his claimed disabilities.  The Board finds there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  


FINDINGS OF FACT

1.  The Veteran's current premature ventricular contraction was not manifested during his active service or for many years thereafter, is not shown to be causally or etiologically related to his active military service, to include in-service herbicide agents exposure, and is not shown to be caused or made worse by the service-connected type II diabetes mellitus.

2.  The Veteran's neurogenic disorder has been shown to be etiologically related to his service-connected type II diabetes mellitus.

3.  The Veteran's current sleep apnea was not manifested during his active service or for many years thereafter, is not shown to be causally or etiologically related to his active military service, and is not shown to be caused or made worse by the service-connected type II diabetes mellitus or the service-connected posttraumatic stress disorder.


CONCLUSIONS OF LAW

1.  Service connection for premature ventricular contraction claimed as secondary to the service-connected type II diabetes mellitus and as secondary to in-service herbicide agents exposure is not established.  38 U.S.C. §§ 1110, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

2.  Service connection for neurocognitive disorder, as secondary to the service-connected type II diabetes mellitus, is established.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.310 (2017).

3.  Service connection for sleep apnea, claimed as secondary to the service-connected type II diabetes mellitus and the service-connected posttraumatic stress disorder, is not established.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  As such, the case is ready to be decided on its merits.

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d).  

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arteriosclerosis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2012).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board notes that the Veteran also served in the Republic of Vietnam during his active military service.  In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, a veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and, (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii). 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected, if the requirements of 38 C.F.R. 
§ 3.307(a) are met, even if there is no record of such disease during service.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C. § 7104(a) (2012); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102 (2017).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  

Premature Ventricular Contraction

In May 2016, the Veteran's representative asserted that the Veteran had a heart disability that was due to his in-service exposure to herbicide agents.  He has also asserted that his heart disability was caused or aggravated by his service-connected type II diabetes mellitus.

The Veteran's service treatment records are silent for complaints or treatment regarding his heart.  His January 1970 separation examination indicates that his heart was normal.  The Veteran denied pain or pressure in his chest and heart palpitations on the corresponding Report of Medical History.

In March 2011, the Veteran underwent a VA heart examination.  The VA examiner indicated that the Veteran did not have a diagnosis of ischemic heart disease.  He concluded that there was no evidence that the Veteran had ischemic heart disease.

In March 2017, the Veteran was afforded a VA examination.  The VA examiner diagnosed premature ventricular contraction.  The Veteran denied having a heart condition other than his "heart skipping a beat."  A January 2008 echocardiogram indicated normal wall motion and no hypertrophy was noted.  Additionally, a March 2003 cardiolite/persantine study was negative for ischemia.  The VA examiner opined that it was less likely than not that the Veteran has atherosclerosis that was incurred in service.  He explained that there was no medical documentation or objective evidence to support atherosclerosis.  It was less likely than not that the Veteran's premature ventricular contraction was due to herbicide exposure in service.  He elaborated that there was no medical evidence that herbicides cause premature ventricular contraction.  The VA examiner opined that it was less likely than not that the Veteran's premature ventricular contraction was caused or aggravated beyond its natural progression by the Veteran's service-connected type II diabetes mellitus.  Premature ventricular contraction is not a known complication of type II diabetes mellitus. 

There are no positive nexus opinions of record.  

The weight of the evidence is against a finding that the Veteran has ischemic heart disease or atherosclerosis.  Therefore, service-connection may not be granted on a presumptive basis.  38 U.S.C. §§ 1112, 1113, 1116; 38 C.F.R. §§ 3.307, 3.309.

The only evidence in support of the claim is the Veteran's assertions that his claimed heart disability was caused by exposure to herbicide agents or his service-connected type II diabetes mellitus.  The Board finds that the Veteran's assertions are outweighed by the negative opinions of record.  The VA examiners interviewed the Veteran, conducted thorough examinations, and considered the Veteran's lay statements.  The opinions were based upon their medical expertise and consideration of the entire record.  They are highly probative.

The Board notes that under the provisions of 38 U.S.C. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement service connection for a heart disability (diagnosed as premature ventricular contraction), to include as secondary to the service-connected type II diabetes mellitus, is not warranted.

Residuals of Stroke

In the May 2016, the Veteran's representative asserted that the residuals of the Veteran's stroke were caused or aggravated beyond their natural progression by his service-connected type II diabetes mellitus. 

The Veteran's service treatment records are silent for complaints or treatment regarding stroke.  His January 1970 separation examination indicates that his neurologic system was normal.  The Veteran denied any stroke related symptomatology on the corresponding Report of Medical History.

In March 2017, the Veteran was afforded a VA Central Nervous System and Neuromuscular Diseases examination.  The Veteran reported a stroke in January 2008.  He denied any current symptoms.  The VA examiner indicated that the Veteran's stroke residuals did not have any functional impact.  The VA examiner opined that it was less likely than not that the Veteran's cerebrovascular accident was proximately due to or the result of his service-connected type II diabetes mellitus.  He elaborated that the Veteran's cerebrovascular accident predated the diagnoses of type II diabetes mellitus.  He opined that it was less likely than not that the Veteran's cerebrovascular accident was aggravated beyond its natural progression by his service-connected type II diabetes mellitus.  He explained that a cerebrovascular does not worsen after the initial event unless there is another stroke and the Veteran did not have another stroke.

The Veteran also underwent a VA Mental Disorders examination in March 2017.  The VA examiner diagnosed a vascular type mild neurocognitive disorder.  He explained that peer reviewed research has shown that type II diabetes mellitus causes mild neurocognitive disorder.  The VA examiner indicated that the Veteran's mild neurocognitive disorder was due to his history of strokes.  His mild neurocognitive disorder was at least as likely as not due to his service-connected type II diabetes mellitus. 

The weight of the evidence demonstrates that the Veteran's neurocognitive disorder (claimed as residuals of a stroke) is caused by his service-connected type II diabetes mellitus.  Based on the forgoing, the Board finds that service connection for the Veteran's neurocognitive disorder is warranted.  38 C.F.R. § 3.310.




Sleep Disorder

The Veteran contends that his service-connected posttraumatic stress disorder and service-connected type II diabetes mellitus either caused or aggravated his sleep apnea.  

The Veteran's service treatment records are silent for complaints or treatment regarding his sleep.  His January 1970 separation examination indicates that his mouth and throat were normal.  The Veteran denied trouble sleeping on the corresponding Report of Medical History.

In March 2012, the Veteran was afforded a VA examination to determine the nature and etiology of his sleep disorder.  The VA examiner diagnosed obstructive sleep apnea.  The Veteran reported that his sleep apnea symptoms began 5 to 10 years prior to his examination.  He was diagnosed with sleep apnea via a sleep study that was conducted in December 2011.  The Veteran weighed over 300 pounds and indicated that he slept most of the day.  The VA examiner opined that it was less likely than not that the Veteran's sleep apnea was caused or aggravated by his service-connected type II diabetes mellitus.  He elaborated that common risk factors for sleep apnea were excess weight, increased neck circumference, hypertension, gender, and age.  The Veteran was diagnosed with obstructive sleep apnea decades after his separation from active service.  He weighed 195 pounds during active service and there were no notations for in-service sleep problems.  The VA examiner concluded that the evidence did not support the Veteran's claim.

The Veteran was afforded another VA sleep examination in March 2017.  The VA examiner confirmed the Veteran's diagnosis of obstructive sleep apnea.  He opined that it was less likely than not that the Veteran's sleep apnea was caused by his service-connected type II diabetes mellitus.  The VA examiner explained that sleep apnea was not a known complication of type II diabetes mellitus.  The VA examiner opined that it was less likely than not that the Veteran's service-connected posttraumatic stress disorder caused his sleep apnea.  He elaborated that posttraumatic stress disorder was unrelated to sleep apnea and that sleep apnea was caused by blockage of the upper airway by soft tissue during sleep.  The VA examiner opined that it was less likely than not that the Veteran's sleep apnea was aggravated beyond its natural progression by his type II diabetes or posttraumatic stress disorder.  He indicated that type II diabetes and sleep apnea were unrelated and that there was no evidence that posttraumatic stress disorder causes or aggravates sleep apnea. 

The Veteran also underwent a VA Mental Disorders examination in March 2017 to determine whether he had a separate mental sleep disorder.  The VA examiner found that the Veteran did not meet DSM-V criteria for a sleep disorder.  He found that the Veteran's service-connected posttraumatic stress disorder caused sleep impairment.  The Veteran's difficulty falling asleep and staying asleep was related to his posttraumatic stress disorder and not a separate mental sleep disorder.  The VA examiner concluded that, since the Veteran did not have a DSM-V sleep disorder, the Veteran's service-connected posttraumatic stress disorder and type II diabetes mellitus could not have caused or aggravated his claimed sleep disorder. 

The third element of direct service connection requires evidence of a nexus between the current disorder and the in-service disease or injury.  There is no positive medical nexus evidence in the claims file.  A direct nexus opinion is not necessary in this case.  The treatment records do not provide any supporting evidence and the Veteran has not alleged that his sleep apnea began in-service.  

With regard to secondary service connection, there are no positive nexus opinions of record.  The VA examiners found that the Veteran's sleep apnea was not caused or aggravated beyond its natural progression by his service-connected type II diabetes mellitus or by his service-connected posttraumatic stress disorder.  The March 2017 Mental Disorders examination found that the Veteran did not have a mental sleep disorder, and that his difficulty falling asleep and staying asleep were symptoms of his already service-connected posttraumatic stress disorder. 

The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Regarding direct service connection, the Veteran has not asserted that his sleep apnea began in service.  Therefore, the Veteran's contentions, taken on their face, are against a finding of service connection for sleep apnea on a direct basis as they concede that the Veteran's sleep apnea did not manifest until many years after service.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  

Regarding secondary service connection, although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (whether sleep apnea was caused or aggravated by the service-connected type II diabetes and/or service-connected posttraumatic stress disorder) falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to provide such an opinion.  The only medical opinions of record addressing the claimed relationship are negative.  No competent medical opinions linking his sleep apnea to his service-connected type II diabetes mellitus and/or service-connected posttraumatic stress disorder are of record.  The VA examiners considered the Veteran's lay assertions, but ultimately found that the Veteran's sleep apnea was not related to his service-connected type II diabetes mellitus and/or service-connected posttraumatic stress disorder.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

The Board notes that under the provisions of 38 U.S.C. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert, 1 Vet. App. at 49.  The Veteran's claim of entitlement to service connection for a sleep disorder, to include as secondary to the service-connected disabilities, is not warranted.


ORDER

Service connection for a heart disability (diagnosed as premature ventricular contraction), to include as secondary to the service-connected type II diabetes mellitus, is denied. 

Service connection for neurocognitive disorder (claimed as residuals of stroke), to include as secondary to the service-connected type II diabetes mellitus, is granted. 

Service connection for a sleep disorder, to include as secondary to the service-connected disabilities, is denied.



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


